      Case 5:19-cv-01194-FB-ESC Document 175 Filed 04/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


FRITZ JOHN HOEFLEIN III, RAUL                   §
SOLISIII, AARON AULD, JUAN A.                   §
BUSTAMANTEJR., JESUS E. FLORES,                 §                SA-19-CV-01194-FB
RON JONES, DAVID MCDANIEL,                      §
MARIO MUNOZ, FERNANDO                           §
RICHARD, LARRY STANLEY, TONY                    §
G. ALANIZ, SHELDON ANDERSON,                    §
MIKE DAFFRON, LUIS GOMEZ,                       §
VICTOR M. JUAREZ, EDWARD SAN                    §
MIGUEL, WILLIAM R. STOLZ, JUAN J.               §
PENA, AARON ROBERGE, SERGIO                     §
ALVAREZ, ANDIE CRUZ, ROEL                       §
BARRERA, TRACY WOODSON,
HERMAN CRUTCHER, LARRY
WILHELM, TOBY B. LEDOUX, JESSE
VERA, PEDRO GALLEGOS, BRUCE A.
JOHNSON, HANK MOSER, BURTON
BIENVENUE, ROBERT D. TAYLOR,
RYAN BENN, LARRY D.
CHEATWOOD,

                  Plaintiffs,

vs.

CRESCENT DRILLING AND
PRODUCTION, INC., CRESCENT
DRILLING FOREMAN, INC.,

                  Defendants.

                                            ORDER

       Before the Court in the above-styled cause of action is Plaintiffs’ Motion to Quash

Subpoenas to Laredo Federal Credit Union and Falcon International Bank [#165]. The Court

held a hearing on the motion on April 20, 2021. After the hearing, the Court entered an Order

directing the parties to confer and file an advisory by April 27, 2021. Due to a docketing error,

the Order was docketed in another cause number. The error has been corrected; the Order has




                                               1
       Case 5:19-cv-01194-FB-ESC Document 175 Filed 04/27/21 Page 2 of 2




been docketed in this case; and the Court will give the parties additional time to file their

advisory.

       IT IS THEREFORE ORDERED that the parties confer on the language of a stipulation

to be signed by Solis regarding the income earned by Black Bull for the relevant time period and

either file the stipulation with the Court or an advisory informing the Court that they were unable

to reach an agreement on or before May 4, 2021.

       SIGNED this 27th day of April, 2021.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                2
